Citation Nr: 0121456	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-12 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision from the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased evaluation for 
PTSD and denied entitlement to TDIU.  A notice of 
disagreement was received in April 1995; a statement of the 
case was issued in April 1995; and a substantive appeal was 
received in May 1995.  The veteran testified at a hearing 
before an RO hearing officer in June 1994.

Service connection for PTSD was granted by rating decision in 
August 1994, implementing the August 1994 decision of the RO 
hearing officer.  An evaluation of 50 percent was assigned, 
effective March 4, 1993.  In November 1994, the veteran filed 
an application for an increased evaluation based on 
unemployability.  As noted above, the RO denied this claim, 
as well as denying an increased evaluation for PTSD, in 
February 1995.  In March 1998, the Board denied entitlement 
to an evaluation in excess of 50 percent for service-
connected PTSD and denied entitlement to TDIU.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (Court).  In a 
"Joint Motion for Partial Remand and To Stay Further 
Proceedings" (Joint Motion I), filed in August 1998, the 
parties sought a remand to the Board for further adjudication 
to provide adequate reasons and basis for the denial of the 
benefits sought.  In August 1998, the Court granted the 
motion and vacated the Board's decision with regard to 
evaluation of service-connected PTSD and entitlement to TDIU, 
remanding those issues to the Board.  

In December 1998, the Board remanded the veteran's claims to 
the RO for further adjudication and development, to include 
obtaining any additional evidence and a VA psychiatric 
examination.  In December 1998, the RO requested that the 
veteran provide any evidence of treatment that had not 
previously been submitted.  In February 1999, the veteran's 
representative advised that the only treatment, received by 
the veteran, had been at VA medical centers in Mount Vernon, 
Missouri, St. Louis, Missouri, and Fayetteville, Arkansas.  A 
VA examination for PTSD was completed in May 1999.  

As the requested development had been completed, the claims 
were again forwarded to the Board.  In October 1999, the 
Board again denied entitlement to an evaluation in excess of 
50 percent for PTSD and denied entitlement to TDIU.  The 
veteran appealed this decision to the Court.  In a "Joint 
Motion for Remand and To Stay Further Proceedings" (Joint 
Motion II), filed in February 2001, the parties requested 
that the claims be remanded to the Board for failure to 
provide adequate reasons and bases for not referring the 
claims for extraschedular consideration, under 38 C.F.R. §§ 
3.321(b) and 4.16(b) (2000) and for failure to provide 
adequate reasons and bases for not awarding an increased 
evaluation for PTSD under the schedular criteria applicable 
prior to November 7, 1996.  In February 2001, the Court 
granted this motion and vacated the Board's decision and 
remanded the matter to the Board.  It is on this remand, that 
the claims are presently before the Board.

The Board notes that in the February 1995 rating decision, 
the RO also denied service connection for porphyria cutanea 
tarda, as secondary to Agent Orange exposure.  The veteran 
perfected an appeal to this decision as well, and the Board 
denied the claim as not well grounded, pursuant to the law 
and regulations in effect at that time, in March 1998.  The 
veteran appealed this decision to the Court.  However, in 
Joint Motion I the parties moved to dismiss this issue, and 
in the August 1998 Order, the Court granted the motion.  
Therefore, such is not currently before the Board.  

The Board also notes that in the October 1999 decision, the 
issue of entitlement to service connection for depression, as 
secondary to service-connected PTSD, was referred to the RO 
for further adjudication and development as necessary.  As 
this claim is again being remanded to the RO, and is 
inextricably intertwined with evaluation of the PTSD and 
entitlement to TDIU, the Board has included certain 
development for this issue in the Remand portion of this 
decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  For these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's representative, in a statement, dated in July 
2001, has requested that the Board remand the instant claims 
for further development and for notification and assistance 
under the VCAA.  The Board notes that the instant claim is 
not for a higher initial evaluation of service-connected 
PTSD, as stated by his representative.  The rating decision 
appealed from denied an increase inn the previously awarded 
50 percent evaluation for service-connected PTSD.  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. The RO should request that the veteran 
identify all medical care providers 
and/or treatment for his PTSD or other 
psychiatric disorder, which have not 
already been requested/obtained.  
After securing the necessary release, the 
RO should obtain these records, to the 
extent possible.

3. The RO should request that the veteran 
identify all employment, including self-
employment, engaged in since June 1995.  

4. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's 
service-connected PTSD.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  

The examiner should provide diagnosis for 
all psychiatric disorders and note which 
of these conditions (specifically 
depression), if any, are related to the 
veteran's active military service, or 
secondary to his service-connected PTSD.  
The examiner should specifically state 
what symptoms, manifested by the veteran, 
are a result of his service-connected 
psychiatric disorder, as opposed to those 
due to any nonservice connected 
conditions.  The examiner should state 
what effect, if any, the veteran's 
service-connected psychiatric 
condition(s) has on his ability to obtain 
and maintain substantially gainful 
employment.  Detailed analysis and 
reasons for all opinions should be 
provided. 

5. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

6. The RO should then adjudicate the claims 
for an evaluation in excess of 50 percent 
for service-connected PTSD and for 
entitlement to TDIU, including 
consideration of appropriateness of 
referral to the appropriate office for 
evaluation of extraschedular entitlement, 
pursuant to 38 C.F.R. §§ 3.321(b) and 
4.16(b).  If any claim remains denied, 
the veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  


Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).












This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




